Exhibit 10.1

 
AGREEMENT
OF
TERMINATION AND RELEASE
 
AGREEMENT OF TERMINATION AND RELEASE, made this 31st day of December 2008 (the
“Agreement”), by and among Sahara Media, Inc. (“Sahara”), Sahara Media Holdings,
Inc. (the “Parent”), Marathon Advisors (“Marathon”), and Brian Rodriguez
(“Rodriguez”).  Sahara, the Parent, Marathon and Rodriguez collectively shall be
referred to as the “Parties.”
 
WHEREAS, Sahara and Marathon have entered into an Engagement Agreement dated
July 1, 2008 (the “Engagement Agreement”), which, among other things, contains
certain rights, obligations, and duties of Sahara and Marathon;
 
WHEREAS, pursuant to the Engagement Agreement, Marathon agreed to provide
Rodriguez or another qualified individual to serve as a consultant to Sahara, on
the terms and conditions set forth therein;
 
WHEREAS, pursuant to the Engagement Agreement, Marathon was issued 100,000
shares (the “Common Shares”) of common stock of the Parent, and a warrant to
purchase 300,000 shares of common stock of the Parent (the “Warrant”);
 
WHEREAS, the Parties desire to mutually terminate the Engagement Agreement; and
 
WHEREAS, the Parties desires to release each of the other Parties from any and
all claims including, without limitation, in connection with or relating to the
Engagement Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants and other good and
valuable considerations hereinafter contained, the Parties agree as follows:
 
 
1.
Recitals.  The above recitals are incorporated into this Agreement.

 
 
2.
Mutual Termination of the Engagement Agreement.  The Engagement Agreement is
hereby terminated so as to be rendered null and void and of no further force and
effect, and the Parties (and their assignees) are hereby relieved of all of
their respective obligations thereunder. Notwithstanding the foregoing,
Marathon’s obligations to hold in confidence the Confidential Information (as
defined in the Engagement Agreement) pursuant to Section 9(a) of the Engagement
Agreement shall remain the same and in full force and effect.

 
 
3.
Piggy-back Registration Rights on Common Shares.    Subject to the applicable
rules and regulations and interpretations of the Securities and Exchange
Commission (the “SEC”), including, without limitation, Rule 415 under the
Securities Act of 1933 as amended (the “Securities Act”), until and unless such
Common Shares may be sold pursuant to Rule 144 under the Securities Act,
Marathon shall have such registration rights with respect to the Common Shares
as are set forth in this Section 3. Without limiting the generality of the
foregoing, in the event that the SEC limits the amount of securities that may be
sold by the selling security holders in a particular registration statement, the
Parent may scale back from such registration statement all or any portion of the
Common Shares. If at any time after the date hereof, the Parent shall determine
to prepare and file with the SEC a registration statement relating to an
offering for its own account or the account of others of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act), or their then equivalents, relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Parent shall send a written notice of such determination
to Marathon and, if within ten calendar days after the date of delivery of such
notice, Marathon shall so request in writing, the Parent shall include in such
registration statement all or any part of the Common Shares as Marathon requests
to be registered so long as such Common Shares are proposed to be disposed in
the same manner as those securities set forth in the registration statement;
provided, however, if the offering is an underwritten offering and was initiated
by the Parent or at the request of a shareholder, and if the managing
underwriters advise the Parent that the inclusion of Common Shares requested to
be included in the registration statement would cause an adverse effect on the
success of any such offering, based on market conditions or otherwise (an
"Adverse Effect"), then the Parent shall be required to include in such
registration statement, to the extent of the amount of securities that the
managing underwriters advise may be sold without causing such Adverse Effect,
(a) first, the securities of the Parent and (b) second, the shares, including
the Common Shares, of all shareholders, on a pro rata basis, requesting
registration and whose shares the Parent is obligated by contract to include in
the registration statement; provided, further, however, to the extent that all
of the Common Shares are not included in the initial registration statement,
Marathon shall have the right to request the inclusion of its Common Shares in
subsequent registration statements until all such Common Shares have been
registered in accordance with the terms hereof.  If the offering in which the
Common Shares are being included in a registration statement is a firm
commitment underwritten offering, unless otherwise agreed by the Parent,
Marathon shall sell its Common Shares in such offering using the same
underwriters and, subject to the provisions hereof, on the same terms and
conditions as the other shares of Common Stock that are included in such
underwritten offering.  Without limiting the generality of the foregoing, the
Parent acknowledges that it has a registration statement on Form S-1 pending
before the SEC, File No. 333-155205 (the “Pending S-1”), and the Parent agrees
to use its reasonable best efforts to include the Common Shares in the Pending
S-1.

 
 
1

--------------------------------------------------------------------------------

 
 
 
4.
Return of Warrant. Within five business days of the date of this Agreement,
Marathon shall return the original Warrant to the Parent.  Within five business
days of receipt by the Parent of the original Warrant, the Parent shall deliver
to Marathon a warrant to purchase 100,000 shares of common stock of the Parent,
which shall otherwise be subject to the same terms and conditions as the
Warrant. Without limiting the foregoing, effective the date hereof, Marathon and
the Parent hereby agree that the Warrant shall be deemed to be for the purchase
of 100,000 shares of common stock of the Parent, and that the Warrant shall
otherwise remain the same and in full force and effect.

 
 
5.
Cash Payment Upon Receipt of Funds From Warrant Exercise Under Private Placement
Memorandum.  Within five business days of receipt by the Parent of an aggregate
of at least $1,000,000 in cash from the exercise of warrants issued pursuant to
that certain private placement memorandum, dated August 11, 2008, of the Parent,
and the subscription agreements entered into in connection therewith, the Parent
shall pay or cause to be paid to Marathon $50,000 in cash, by check to the
address set forth in the Engagement Agreement, or such other address as shall be
provided by Marathon or Rodriguez, or by wire transfer at such wire instructions
as shall be provided by Marathon or Rodriguez.

 
 
6.
Marathon and Rodriguez Release.  Marathon and Rodriguez (and their past, present
and future officers, directors, employees, servants, agents, representatives,
successors, predecessors, divisions, subsidiaries, parents, affiliates, business
units, and assigns of each of them) each hereby release Sahara and the Parent
(and their past, present and future officers (including, without limitation,
Philmore Anderson IV), directors, employees, servants, agents, representatives,
attorneys, successors, predecessors, divisions, subsidiaries, parents,
affiliates, business units, and assigns of each of them) from any and all
claims, demands, damages, actions, causes of action or suits at law or in equity
of whatever kind or nature, liabilities, verdicts, debts, judgments, liens and
injuries, whether based upon the Engagement Agreement or any other legal or
equitable theory of recovery, known or unknown, past, present or future,
suspected to exist or not suspected to exist, anticipated or not anticipated,
which have arisen or are now arising or hereafter may arise, whether presently
asserted or not, that Marathon or Rodriguez ever had, now have or hereafter can,
shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever, whether or not known or unknown, including, without limitation, in
connection with or relating to the Engagement Agreement (including, but not
limited to, the performance rendered or not rendered thereunder), from the
beginning of the World to the date of this Agreement, provided, however, that
nothing in this Agreement shall release any Party from its obligations pursuant
to this Agreement and matters that are subject to this Agreement, including,
without limitation, the Common Shares and the Warrant.

 
 
7.
Sahara and Parent Release.  Sahara and the Parent (and their past, present and
future officers, directors, employees, servants, agents, representatives,
successors, predecessors, divisions, subsidiaries, parents, affiliates, business
units, and assigns of each of them) each hereby release Marathon and Rodriguez
(and their past, present and future officers, directors, employees, servants,
agents, representatives, attorneys, successors, predecessors, divisions,
subsidiaries, parents, affiliates, business units, and assigns of each of them)
from any and all claims, demands, damages, actions, causes of action or suits at
law or in equity of whatever kind or nature, liabilities, verdicts, debts,
judgments, liens and injuries, whether based upon the Engagement Agreement or
any other legal or equitable theory of recovery, known or unknown, past, present
or future, suspected to exist or not suspected to exist, anticipated or not
anticipated, which have arisen or are now arising or hereafter may arise,
whether presently asserted or not, that Sahara or the Parent ever had, now have
or hereafter can, shall or may, have for, upon, or by reason of any matter,
cause or thing whatsoever, whether or not known or unknown, including, without
limitation, in connection with or relating to the Engagement Agreement
(including, but not limited to, the performance rendered or not rendered
thereunder), from the beginning of the World to the date of this Agreement,
provided, however, that nothing in this Agreement shall release any Party from
its obligations pursuant to this Agreement and matters that are subject to this
Agreement, including, without limitation, the Common Shares and the Warrant.

 
 
8.
Mutual Consent.  The Parties hereto, and each of them, do hereby: (i)
acknowledge that they have reviewed or caused to be reviewed the Engagement
Agreement; (ii) acknowledge that they have reviewed or caused to be reviewed
this Agreement; (iii) unconditionally consent to the termination of the
Engagement Agreement by Sahara and Marathon (except as explicitly set forth in
this Agreement); and (iv) unconditionally consent to the release of any and all
claims as described in Section 6 and 7 as applicable.

 
 
9.
Confidentiality.  The Parties understand and agree that this Agreement,
including the facts and circumstances shall forever be deemed confidential
between the Parties.  Except as required under the statutes, rules or
regulations of any federal or state government, government agency, court of
competent jurisdiction, the Parties shall not disclose or divulge to others the
terms or substance of this Agreement.  Without limiting the generality of the
foregoing, any non-disclosure provision in this Agreement does not prohibit (i)
Sahara or the Parent from making any disclosures in the Parent’s filings with
the Securities and Exchange Commission, (ii) the Parties to this Agreement or
the Parent from disclosing this Agreement to their accountants or (iii) the
Parties to this Agreement or the Parent (or their attorneys) from responding to
any court or government action pursuant to applicable law to disclose such
information, provided, however, the Party from whom such disclosure is sought
gives the other Parties to this Agreement prompt notice thereof so that such
Party may seek a protective order or other appropriate remedy.

 
 
10.
Merger.  All understandings and agreements heretofore had between the Parties,
except as set forth herein, are null and voice and of no force and effect. This
Agreement may not be modified or amended in any manner except by an instrument
in writing specifically stating that it is a supplement, modification or
amendment to the Agreement and signed by each of the Parties hereto.

 
 
11.
Duplicate Originals; Counterparts.  This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original.  This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single agreement.

 
 
12.
Governing Law; Forum.  This Agreement shall be interpreted and the rights and
liabilities of the Parties determined in accordance with the laws of the State
of New York, excluding its conflict of laws rules.  Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of New York for the adjudication of any
dispute hereunder or in connection herewith, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.

 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement of
Termination and Release as of the day and year first written above.
 
 

  SAHARA MEDIA, INC.          
 
By:
/s/        Name        Title           

 

  SAHARA MEDIA HOLDINGS, INC.          
 
By:
/s/        Name        Title           

 

       
 
By:
/s/        Name        Title           


 

  MARATHON ADVISORS          
 
By:
/s/        Name        Title                                Brian Rodriguez  


 
3

--------------------------------------------------------------------------------

 


 


STATE OF                                             )
) ss.:
COUNTY OF                                         )




On December   , 2008, before the undersigned, a Notary Public in and for the
said County and State, personally appeared Brian Rodriguez, known to me by
satisfactory evidence to be such person, personally appeared and acknowledged he
has read and executed the foregoing Agreement of Termination and Release and
duly acknowledged to me that he executed the same.
 

                Witness my hand and official seal.                       Notary
Public in and for said County and State          

 
STATE OF                                             )
) ss.:
COUNTY OF                                         )








On December   , 2008, before the undersigned, a Notary Public in and for the
said County and State, personally appeared____________, known to me as an
officer of Marathon Advisors and to be the person whose name is subscribed on
the within instrument, and  acknowledged she/he has read and executed the
foregoing Agreement of Termination and Release and duly acknowledged to me that
she/he has the authority to execute, and has executed same.
 

                Witness my hand and official seal.                       Notary
Public in and for said County and State          

 
STATE OF                                            )
) ss.:
COUNTY OF                                         )




On December   , 2008, before the undersigned, a Notary Public in and for the
said County and State, personally appeared____________, known to me as an
officer of Sahara Media, Inc. and to be the person whose name is subscribed on
the within instrument, and  acknowledged she/he has read and executed the
foregoing Agreement of Termination and Release and duly acknowledged to me that
she/he has the authority to execute, and has executed same.
 
 

                Witness my hand and official seal.                       Notary
Public in and for said County and State          

 
STATE OF                                             )
) ss.:
COUNTY OF                                         )


 
On December   , 2008, before the undersigned, a Notary Public in and for the
said County and State, personally appeared Brian Rodriguez, known to me as an
officer of Sahara Media Holdings, Inc. and to be the person whose name is
subscribed on the within instrument, and  acknowledged she/he has read and
executed the foregoing Agreement of Termination and Release and duly
acknowledged to me that she/he has the authority to execute, and has executed
same.
 

                Witness my hand and official seal.                       Notary
Public in and for said County and State          

 
 
4